        Case 9:20-cv-00178-DLC Document 40 Filed 05/18/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 RANDALL MENGES,                                    CV 20–178–M–DLC

                      Plaintiff,

        vs.                                                 ORDER

 AUSTIN KNUDSEN, Attorney General
 of the State of Montana; GARY
 SEDER, Bureau Chief of the Montana
 Crime Information Bureau; and SARA
 MALIKIE, Head of the Sexual and
 Violent Offenders Program for the
 Missoula County Sheriff’s Office, each
 in their official capacities,

                      Defendants.

      Before the Court is the parties’ Joint Stipulation to Stay Litigation of Costs

and Fees Pending Appeal. (Doc. 39.) This Court entered judgment on May 11,

2021 and Defendants filed their notice of appeal the next day. (Docs. 35–37.) In

light of this appeal, the parties request that this Court stay “all proceedings

regarding the recovery of costs and attorneys’ fees in this action until 30 days after

the Ninth Circuit Court of Appeals issues its mandate or the appeal is otherwise

resolved.” (Doc. 39 at 1.)

      Federal Rule of Civil Procedure 54(d)(2)(B) permits this Court to defer such

adjudication until resolution of a pending appeal. See Notes of Advisory

Committee (1993 amend.); but see also Emblaze Ltd. v. Apple, Inc., 2015 WL
                                           1
        Case 9:20-cv-00178-DLC Document 40 Filed 05/18/21 Page 2 of 2



1304779, *1 (N.D. Cal. 2015) (noting that while courts have this power they “have

rarely chosen to” exercise it). In light of the parties’ joint request for such a stay,

however, the Court elects to exercise such discretion and afford the parties the

relief they request.

      Accordingly, IT IS ORDERED that all proceedings regarding the recovery

of costs and attorneys’ fees in the above-captioned matter are STAYED until 30

days after the Ninth Circuit Court of Appeals has issued its mandate or the appeal

is otherwise resolved.

      DATED this 18th day of May, 2021.




                                            2
